DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaimer filed 01/20/2021 has been approved, rendering moot the Double Patenting rejection in view of U.S. Patent No. 10,403,158.
The closest prior art is Dutruc (2012/0229325), Wangler et al. (5,371,581) and Vanderkamp et al. (9,387,938). While Dutruc teaches displaying a representation of a vehicle together with detected obstacles (see FIG. 6 of Dutruc et al.) and Wangler et al. teaches that portions of a helicopter may be in a scanning region of a laser rangefinder which detects obstacles, and Vanderkamp et al. teaches terrain awareness and warning systems and methods, where a topographic map may be displayed with an aircraft icon which represents an aircraft, and where an indicator may be displayed which indicates a distance between the aircraft and the terrain of the map (see col.9, particularly lines 4-26 and FIG. 6, also see col.11, particularly lines 48-67 of Vanderkamp et al.),  the prior art taken alone or in combination with other prior art fails to teach or render obvious the claimed generating of situational awareness indications where “corresponding to portions of the hull sensed by the at least one proximity sensor and obstacles sensed by the at least one proximity sensor, and wherein the situational awareness indications comprise a terrain map overlay including positional relationships between the hull and the obstacles”, where it is the Examiner’s interpretation that the limitation “positional relationships” is intended to convey that the presented “positional relationships” include both the portion of the hull and any detected obstacles as seen in the portion of FIG. 6C provided below.


    PNG
    media_image1.png
    238
    496
    media_image1.png
    Greyscale

Exhibit #1: The portion of FIG. 6C which the Examiner has determined indicates the claimed “positional relationships”.

	The prior art intentionally avoids capturing any portion of a hull in the sensing range of a sensor or camera for presentation in a display together with obstacles, where Wangler et al. will “blank out” or remove return signals from helicopter parts generated by a rangefinder. Therefore, the prior art does not teach all claimed limitations and does not provide a solution for presenting to an operator a clear relationship between a hull and an obstacle on a display as claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662